DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-9 and 11-14 and 16 have been examined.
Claims 4, 10 and 15 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive.
Applicant is of the opinion that prior art fails to teach “query the user to edit the payment amount on the touch-sensitive screen; receive an edited payment amount via the touch-sensitive screen” and “query the user to enter an alphanumeric code via the touch-sensitive screen before transmitting the payment instructions”. However, Examiner respectfully disagrees.
Pitroda discloses: query the user to edit the payment amount on the touch-sensitive screen; receive an edited payment amount via the touch-sensitive screen (See Fig 16 for example user can add tips into the total and by adding tip the grand total changed) (See column 13 lines 46-67 and column 14 lines 11-32). 
Pitroda further discloses: query the user to enter an alphanumeric code via the touch-sensitive screen before transmitting the payment instructions (See column 13 lines 47-67 and column 14 lines 15-33 for example ability to use the card can be blocked, unless the proper authorization code/PIN is entered. In other word querying is performed before transmitting the payment instructions.) therefore, Examiner maintained the rejection to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9 and 11-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-3, 5-6 are directed to a smart card, claims 7-9, 10-11 are directed to a system and claims 12-14 and 16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to authenticating a user and performing a payment transaction which is an abstract idea. Specifically, the claims recite “receiving a payment request….; displaying selectable payment options…; receiving a selection of a payment option…; and based on the payment option selected, transmitting…payment instructions to execute a payment, determine a payment amount…; display the payment amount…;  query the user to edit the amount…; receive an edited payment amount…; query the user to enter alphanumeric code… and verify that…code… ” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, displaying a payment amount and query the user to edit the amount, querying the user to enter credential and verify the credentials and transmitting payment instructions which is a process that deals with certain methods of organizing human activity such as commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory merely use a computer as a tool to perform an abstract idea. Specifically, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory perform the steps of receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, displaying a payment amount and query the user to edit the amount, querying the user to enter credential and verify the credentials and transmitting payment instructions. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, microprocessor, touch-sensitive screen, power source, wireless interface, payment interface and non-transitory memory perform the steps of receiving a payment request, displaying selectable payment options, receiving a selection pf a payment option and based on selection, displaying a payment amount and query the user to edit the amount, querying the user to enter credential and verify the credentials and transmitting payment instructions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole the combination of elements recited in the claims merely recite the concept of authenticating a user and performing a payment transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of authenticating a user and performing a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8 and 13 recite “wherein the payment option selected is an option to delegate a payment…” the claims 1, 7 and 12 from which claims 2, 8 and 13 depend from recite “wherein the payment option selected is an option to edit the payment amount…”. Therefore, it is unclear to one of the ordinary skills in the art that the selected option is to delegate a payment or option to edit the payment. In other word, claims 2, 8 and 13 contradict the claims 1, 7 and 12 where the selected payment option is to edit the payment amount. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Claims 3, 9 and 14 recite “wherein the payment option selected is an option to make a payment…” the claims 1, 7 and 12 from which claims 3, 9 and 14 depend from recite “wherein the payment option selected is an option to edit the payment amount…”. Therefore, it is unclear to one of the ordinary skills in the art that the selected option is to make a payment or to edit the payment. In other word, claims 3, 9 and 14 contradict the claims 1, 7 and 12 where the selected payment option is to edit the payment amount. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitroda (US 5590038).
With respect to claims 1, 7 and 12 Pitroda discloses: 
a microprocessor (See Fig 3); 
a touch-sensitive screen (See Fig 3); 
a power source for providing power to the microprocessor and the touch- sensitive screen (See Fig 3 column 4 lines 21-33); 
a wireless interface configured to provide wireless communication (See Fig 3); 
a payment interface (See Fig 3, 12-13); and 
a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor (See Fig 3), 
receive via the wireless interface a payment request, the payment request comprising a payment amount and a recipient (See column 3 lines 29-33 and Column 14 lines 15-25); 
display selectable payment options on the touch- sensitive screen (See Fig 13, column 13 lines 59-67); 
receive a selection of a payment option via the touch- sensitive screen (See Fig 13, column 13 lines 59-67); and
based on the payment option selected, transmit via the payment interface and the wireless interface, payment instructions for executing a payment (See column 14 lines 15-33); 
wherein the card comprising metal and/or plastic (See column 9 lines 31-46) 
wherein the card includes dimensions that conform to the ISO/IEC 7810 ID-1 standard, the dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters (See column 9 lines 31-46).
wherein the payment option selected is an option to edit the payment amount, and the computer-executable instructions, when run by the microprocessor: determine a payment amount via the payment request received; display the payment amount on the touch-sensitive screen; query the user to edit the payment amount on the touch-sensitive screen; 2Application No. 16/897,405Attorney Docket No. 104-603Reply Dated June 29, 2022receive an edited payment amount via the touch-sensitive screen; query the user to enter an alphanumeric code via the touch-sensitive screen before transmitting the payment instructions, the payment instructions comprising the edited payment amount; receive the alphanumeric code via the touch-sensitive screen; and verify that the alphanumeric code is associated with the user.( See column 13 lines 46-67 and column 14 lines 11-32)

With respect to claims 3, 9 and 14 Pitroda discloses all the limitations as described above. Pitroda further discloses: determine a payment amount from the payment request received; display the payment amount on the touch-sensitive screen (See column 3 lines 29-33 and Column 14 lines 15-25) ; query the user to confirm the payment amount on the touch-sensitive screen; receive the confirmation via touch-sensitive screen (See column 14 lines 17-33); query the user to enter an alphanumeric code via the touch-sensitive screen before transmitting the payment instructions, the payment instructions comprising the payment amount (See column 13 lines 47-67 and column 14 lines 15-33); -36- receive the alphanumeric code via the touch-sensitive screen; and verify that the alphanumeric code is associated with the user (See column 13 lines 46-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038) in view of ORTIZ (US 20180293573).
With respect to claims 2, 8 and 13 Pitroda discloses all the limitations as described above. Pitroda further disclose: display a selectable list of the alternate payors on the touch-sensitive screen; and receive a selection of an alternate payor via the touch-sensitive screen (See column 13 lines 47-67). Pitroda does not explicitly disclose: transmit a query to the issuer of the smart card for a set of predetermined alternate payors; in response to the query, receive via the wireless interface a set of predetermined alternate payors. ORTIZ discloses: transmit a query to the issuer of the smart card for a set of predetermined alternate payors; in response to the query, receive via the wireless interface a set of predetermined alternate payors (See paragraph 0249-0255). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Pitroda reference with the ORTIZ reference in order to provide other funding sources to complete a transaction (ORTIZ paragraph 0026).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038) in view of Kinoshita (US 20030055792).
With respect to claims 5 and 11 Pitroda discloses all the limitations as described above. Pitroda does not disclose: determine a network address of a payment gateway, the determination based on the payment option selected; and transmit the payment instructions to the payment gateway. Kinoshita discloses: determine a network address of a payment gateway, the determination based on the payment option selected; and transmit the payment instructions to the payment gateway (See paragraph 0177-193). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Pitroda reference with the Kinoshita reference in order to perform electronic transactions between financial institutions connected by a network (Kinoshita paragraph 0002).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda (US 5590038).
With respect to claims 6 and 16 Pitroda discloses all the limitations as described above. Pitroda further discloses: the power source is rechargeable via solar energy, inductive charging, and/or a charging port; and the microprocessor, the power source, the wireless interface, the payment interface, the touch-sensitive screen, and the memory are embedded in the card (See Fig 3, column 4 lines 21-33). Pitroda discloses wireless interface (See Fig 3 part 39). Pitroda does not explicitly disclose wherein wireless interface is a nano wireless network interface card. However, Examiner takes Official notice that nano wireless network interface card is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to substitute wireless interface of Pitroda with the well-known nano wireless network interface card in order to yield a predictable result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685